Citation Nr: 1138557	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-24 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of left ankle trauma, to include arthritis.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, and anxiety.

3.  Entitlement to service connection for a neurological disability, to include loss of hand-eye coordination.

4.  Entitlement to service connection for a cognitive disorder.

5.  Entitlement to service connection for residuals of head trauma, to include headaches and memory loss.

6.  Entitlement to service connection for a cervical spine disability, to include neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P. M., and C. M.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran's appeal, which has previously been construed as consisting of separate claims for service connection for PTSD, depression, and anxiety, has been recharacterized by the Board as indicated on the title page of this decision light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.

The VA has a heightened burden of VCAA notification for claims of service connection for PTSD based on in-service personal assault.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  In this case, the Veteran was not provided requisite notice for service connection for PTSD based upon in-service personal assault.  

The Veteran testified at her Travel Board hearing in December 2010 that she had been receiving Social Security Administration (SSA) disability benefits for all of the disabilities on appeal.  The record was held open for 30 days after the hearing to afford the Veteran the opportunity to submit copies of SSA disability records in her possession.  The Veteran submitted a copy of a notice of award for disability from SSA; however, the letter did not provide which disabilities were included in the award.  In addition, she did not provide copies of the medical records that the SSA award was based upon.  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  

In addition, the Veteran has not been provided with VA compensation and pension examinations for the following claimed disabilities: a neurological disability, to include loss of hand-eye coordination; a cognitive disorder; residuals of a traumatic head injury, to include headaches and memory loss; and a cervical spine disability.  

The Veteran was provided with a VA mental disorders examination in September 2007.  In the report, the examiner diagnosed chronic PTSD and opined that it was "as likely as not more than 50% probability" that her PTSD was associated with military sexual trauma.  The claims file does not include records of an in-service assault.  However, under 38 C.F.R. § 3.304(f)(4), VA may use evidence from sources other than the veteran's service records to corroborate the veteran's account of the in-service personal assault.  The regulation provides:

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

See 38 C.F.R. § 3.304(f)(4) (2010).  Also under 38 C.F.R. § 3.304(f)(4), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See 38 C.F.R. § 3.159 (2010).  In order to ensure that a comprehensive review of the Veteran's claim for a psychiatric disability will be accomplished, a VA examination will be directed that includes review of all service and post-service evidence, including the evidence before the SSA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must send appropriate notice for PTSD claims based on military sexual trauma or personal assaults.  The Veteran must be contacted and asked to provide as much additional detail as possible regarding her reported claimed assault in service.  She must also be asked to submit alternative sources of information to verify the claimed assault.  She must be informed that these alternative sources could include, but are not limited to, private medical records; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.

Contemporaneously with this directive, the RO/AMC will advise the Veteran in accordance with the provisions of 38 C.F.R. § 3.304(f), as above.

2.  The RO/AMC must ask the Veteran to identify all records of VA and non-VA health care providers who have provided any medical treatment relevant to any of the claims on appeal.  After obtaining appropriate authorizations for release of medical information, the RO/AMC must obtain relevant and previously unobtained records from each health care provider the Veteran identifies.   Advise the Veteran that with respect to private medical evidence, she may alternatively obtain the records on her own and submit them to the RO/AMC.  

The records sought must include any relevant records of VA or private treatment created or updated after the most recent medical evidence associated with the claims folder from December 2009.  If the Veteran provides any further information relative to substantiation of her claimed stressors, conduct any appropriate research.

3.  The RO/AMC must obtain from the SSA a copy of its decision regarding the Veteran's claim for SSA disability benefits, as well as the medical records relied upon in that decision.  Those records will be associated with the claims folder.

4.  After waiting an appropriate time period for the Veteran to respond and for all records to be collected, the RO/AMC must schedule the Veteran for a VA mental disorders examination by a clinician with appropriate expertise in mental health.  The purpose of the examination is to determine whether any current psychiatric disorder, to include PTSD is related to any incident of service, to include the Veteran's claimed military sexual assault stressor. 

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b.  The clinician must review all medical and lay evidence of record.  In particular, the clinician's attention is directed to: 

(1) a July 2006 VA treatment note that finds the Veteran did not meet the diagnostic criteria for a PTSD diagnosis, but lists military sexual trauma and PTSD as Axis I diagnoses; 

(2) a September 2007 VA mental disorders examination, in which the Veteran was diagnosed with PTSD and bipolar disorder.

c.  If the clinician determines that the Veteran has a current PTSD diagnosis, the clinician must determine whether the claimed in-service assault occurred based upon the evidence in the claims file and any information obtained from the Veteran - stated alternatively, the examiner must state whether the claimed in-service assault occurred.  The clinician's attention is directed to the following evidence in making this determination:

(1) an August 1967 service personnel record that documents an in-service transfer to another unit;

(2) a June 2006 stressor statement submitted by the Veteran; 

(3) a June 2006 VA mental health triage note, in which the Veteran reported she was raped in-service;

(4) a July 2006 VA treatment record that describes the Veteran's family psychiatric history and the Veteran's psychosocial history;  

(5) a June 2006 VA treatment record in which the Veteran described the history of her claimed psychiatric disorder; 

(6) an August 2006 VA mental health sexual trauma therapy note, in which the Veteran described the claimed assault and military police involvement;

(7) a March 2007 VA mental health consultation, in which the Veteran described the claimed assault;

(8) a September 2007 VA mental disorders examination; 

(9) a May 2008 statement submitted by the Veteran describing the claimed assault; and

(10) the Veteran's testimony at the March 2011 Travel Board hearing.

d.  If deemed appropriate by the clinician, the Veteran may be scheduled for further examinations.  All indicated tests and studies must be performed. 

e.  The clinician must provide a diagnosis for each mental health condition found from considering the claims file and from examining the Veteran. 

f.  For each condition diagnosed, the clinician must specifically opine whether that condition began during service, was chronically worsened during service, or is related to any incident of service, to include the claimed in-service military sexual trauma stressor. 

g.  In reaching this determination, the clinician must report as to whether psychiatric symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation or "prodromal" aspect of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c).

h.  In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file.  If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

5.  The RO/AMC must also schedule the Veteran for a VA general medical examination by an appropriate clinician.  The purpose of the examination is to determine whether any current neurological disability, cognitive disorder; traumatic head injury, and/or cervical spine disability is or are related to any incident of service, to include the Veteran's claimed military sexual assault incident. 

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b.  The clinician must review all medical and lay evidence of record.  

c.  If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed. 

d.  The clinician must provide a diagnosis for each claimed disability by considering the claims file and from examining the Veteran. 

e.  For each disability diagnosed, the clinician must specifically opine whether that disability began during service, was chronically worsened during service, or is related to any incident of service, to include the claimed in-service military sexual trauma. 

f.  In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file.  If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

6.  The RO/AMC must readjudicate the claim for entitlement to service connection for each of the claimed disabilities on appeal.  If the benefits sought remain denied, the RO/AMC must provide the Veteran and her representative with a supplemental statement of the case and an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.  
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


